Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 1 of 10 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

BRIAN SHULTS,                                )
     Plaintiff,                              )
                                             )
v.                                           )     CAUSE NO. 1:19-cv-2989
                                             )
HAMIILTON SOUTHEASTERN SCHOOL                )
CORPORATION and its BOARD OF                 )
SCHOOL TRUSTEES and FISHERS                  )
POLICE DEPARTMENT,                           )
     Defendants.                             )

                 COMPLAINT and DEMAND FOR TRIAL BY JURY

      COMES NOW, Plaintiff, Brian Shults, by and through counsel and does

hereby file an action for a preliminary and permanent injunction and to seek

this Court’s intervention to overturn a school district’s decision to ban Plaintiff

from entering any district property. In support of this request, Plaintiff alleges

the following:

                                   Introduction

      1.    Plaintiff, Brian Shults (hereinafter “Mr. Shults”), is a parent of two

minor children that attend school within the Hamilton Southeastern Schools

(hereinafter “HSE”) school district.

      2.    Mr. Shults is the coach of his daughter’s recreational basketball

team. After attending one of his player’s middle-school basketball game at an

HSE school, HSE arbitrarily and permanently banned Mr. Shults from all HSE

campuses, including the schools attended by his children.




                                         1
Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 2 of 10 PageID #: 2



      3.    Mr. Shults appealed HSE’s decision, to no avail. This lawsuit

seeks a preliminary injunction to lift the ban and compensation for the

damages caused by the ban.

                            Jurisdiction and Venue

      4.    This case is brought pursuant to 42 U.S.C. §1983, the Fourteenth

Amendment, and contract law.

      5.    This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§

1331 and 1367, federal statutes, and pendent jurisdiction under Indiana

statutes.

      6.    Venue is proper in the Southern District of Indiana, Indianapolis

Division, because all of the parties live and reside in Hamilton County, Indiana

and all relevant action took place in Hamilton County, Indiana.

                                    Parties

      7.    Brian Shults is a citizen of Hamilton County, Indiana. His address

is 10910 Edgewood Dr. Fortville, IN 46040.

      8.    His children attend HSE schools.

      9.    At all times relevant, Mr. Shults has lived within the boundaries of

HSE schools and his children have attended HSE schools.

      10.   HSE is a school corporation located in Hamilton County, Indiana.

Its address is 13485 Cumberland Rd., Fishers, IN 46038.

      11.   The School Board of Trustees is the governing body for HSE

schools and is located at the same address as the school corporation.




                                       2
Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 3 of 10 PageID #: 3



      12.    Fishers Police Department is located at 4 Municipal Dr. Fishers, IN

46038.

      13.    At all times relevant, the School Board of Trustees has been the

governing body and has been charged with the development and enforcement

of HSE policies and procedures.

      14.    At all times relevant HSE’s School Resource Officer worked under

the direction of and was an employee or representative of the Fishers Police

Department.

                         Facts Applicable to All Counts

      15.    Mr. Shults was formerly an employee of HSE schools. In 2015, Mr.

Shults resigned his employment with HSE.

      16.    The resignation was negotiated by a Separation Agreement.

Exhibit 1.

      17.    In exchange for certain consideration, Mr. Shults promised “to

neither initiate nor perpetuate contact with HSE students and …[to] not be on

HSE property without written permission from central office HSE

administration.” Id.

      18.    The agreement went on to note that “Shults is, however, permitted

to contact HSE students and be on HSE property if the contact and/or

presence is due to his involvement with his children.” Id. Both parties

intended that the agreement would “be interpreted broadly.”

      19.    Mr. Shults coaches his middle-school daughter’s recreational

basketball team. In order to determine the strengths and weaknesses of his


                                        3
Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 4 of 10 PageID #: 4



players, Mr. Shults attended one of his player’s middle-school basketball game

in January of 2019.

      20.   He sat at the basketball game with the parents of the children on

his team.

      21.   The game was uneventful. After the game, Mr. Shults received a

letter from HSE indicating that he had been seen at the basketball game. The

letter indicated that his daughter was not playing basketball and he had not

sought permission to be on the property. Consequently, HSE stated that his

“behavior constitute[d] a violation of the ‘Agreement’ and …restricted [him] from

being on any HSE campus or property.” HSE went on to note that the

restriction would remain in place until further notice.

      22.   HSE stated that failure to follow the directive would result in a

request for Mr. Shults to be arrested and prosecuted for the crime of Criminal

Trespass pursuant to I.C. 35-43-2-2. Id. The letter further indicated that the

trespass was considered a level six felony and that the Fishers Police

Department had been notified of the restriction. Id.

      23.   The letter was signed by the interim superintendent, Dr. William

Carnes, and the school resource office, who is also a member of the Fishers

Police Department, Captain Mike Johnson. Id.

      24.   The letter refers any questions Mr. Shults may have to either Dr.

Carnes or Captain Johnson. Id.

      25.   Mr. Shults wrote to the interim superintendent about the decision.

Mr. Shults indicated that he was also the assistant coach of his son’s


                                        4
Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 5 of 10 PageID #: 5



recreational basketball team and that the ban would prevent him from

attending not only his daughter’s games but his son’s games and practices. He

further expressed that he would be unable to pick up and drop off his children

from school and practice and asked the interim superintendent to reconsider

his action.

      26.     The interim superintendent responded in a letter written on

February 21, 2019. The letter indicated that HSE believed that Mr. Shults had

violated the separation agreement. However, the interim superintendent went

on to note that “[i]ndependent of the violation of the Separation Agreement,

HSE concurrently invokes its authority to issue the directive restricting you

from being on any HSE campus or property.”

      27.     The February 21, 2019 letter did not otherwise provide any reason

for the restriction that was independent of the alleged violation.

      28.     Mr. Shults hired counsel to advocate on his behalf. HSE counsel

reiterated the terms of the February 11 letter and indicated that Mr. Shults

could not seek potential relief from the ban for at least one calendar year.

      29.     Subsequent to these exchanges, Mr. Shults tried to communicate

with school staff regarding issues his daughter was having at school and was

told that as a result of the ban, HSE would no longer communicate with him

regarding his children.

      30.     When Mr. Shults contacted one of his children’s teachers to let her

know his child would be a car-rider and not a bus-rider that day, the school’s

principal emailed him and informed him that his child would no longer be


                                         5
Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 6 of 10 PageID #: 6



allowed to be picked up in the car-rider line, but rather needed to be picked up

from the main office, in person, by whomever was picking up the children. The

reason given for this deviation in process was HSE’s ban on Mr. Shults.

        31.   Mr. Shults’ voting site is an HSE school and he was unable to vote

in the 2019 elections.

        32.   Mr. Shults filed a tort claim notice on June 24, 2019. To date,

HSE has not lifted its ban.

        33.   Mr. Shults seeks a preliminary and permanent injunction lifting

the ban and redress for the damage caused by it.

                   Count I- 42 U.S.C. § 1983- Equal Protection

        34.   Plaintiff hereby repleads and incorporates by reference paragraphs

1-31.

        35.   Defendants, while acting under the color of state law, have

intentionally discriminated against Mr. Shults by banning him from all HSE

campuses and refusing to communicate with him regarding his children’s

education.

        36.   These actions have denied Mr. Shults’ fundamental rights to vote

and to parent.

        37.   Defendants’ actions were unreasonable, willful, and reckless.

        38.   Defendants do not have a legitimate interest in enforcing the ban

and the ban does not have any legitimate state purpose.

        39.   Mr. Shults has suffered damages as a result of the Defendants’

treatment.


                                         6
Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 7 of 10 PageID #: 7



                        Count II- 42 U.S.C. § 1983- Retaliation

        40.     Plaintiff hereby repleads and incorporates by reference paragraphs

1-39.

        41.     HSE has retaliated against Mr. Shults for exercising his

fundamental rights.

        42.     HSE has no rational basis for its actions against Mr. Shults.

        43.     HSE has acted willfully and recklessly.

        44.     Mr. Shults has suffered damages as a result of HSE’s actions.

                   Count III- 42 U.S.C. § 1983- Failure to Intervene

        45.     Plaintiff hereby repleads and incorporates by reference paragraphs

1-44.

        46.     Members of HSE administration, the Board of Trustees and the

Fishers Police Department should have known that HSE was violating

Plaintiff’s constitutional rights.

        47.     These individuals had a reasonable opportunity to prevent harm to

Plaintiff but failed to do so.

        48.     Defendants’ acted with reckless indifference to Plaintiff’s

constitutional rights.

        49.     Mr. Shults suffered harm as a result of Defendants’ inaction.

              Count IV- 42 U.S.C. § 1983- Violation of Due Process Rights

        50.     Plaintiff hereby repleads and incorporates by reference paragraphs

1-49.




                                            7
Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 8 of 10 PageID #: 8



        51.     Defendants, collectively, violated Plaintiff’s due process rights by

not providing him due process before interfering with a fundamental

constitutional right.

        52.     Defendants’ actions were intentional and reckless and indifferent

to Plaintiff’s constitutional rights.

        53.     Mr. Shults suffered harm as a result of Defendants’ failure.

                              Count V- Breach of Contract

        54.     Plaintiff hereby repleads and incorporates by reference paragraphs

1-53.

        55.     HSE breached the Separation Agreement. Exhibit A.

        56.     The Separation Agreement is null and void.

        57.     Mr. Shults has suffered damages as a result of HSE’s breach.

                 Count VI- Intentional Infliction of Emotional Distress

   58.          Plaintiff hereby repleads and incorporates by reference paragraphs

        1-57.

        59.     Defendants’ actions were extreme and outrageous. Their conduct

intentionally or recklessly caused severe emotional distress to Mr. Shults.

They were purposefully designed to harass and intimidate Mr. Shults and to

prevent him from exercising his constitutional rights.

        60.     Mr. Shults suffered emotional distress as a result of these actions.

                 Count VII- Negligent Infliction of Emotional Distress

        61.     Plaintiff hereby repleads and incorporates by reference paragraphs

1-60.


                                            8
Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 9 of 10 PageID #: 9



      62.    Defendants’ actions were recklessly indifferent to Mr. Shults’

constitutional rights. Defendants knew or should have known that their

threats would cause emotional distress and would prevent Mr. Shults from

exercising his constitutional rights.

      63.    Mr. Shults suffered emotional distress as a direct result of

Defendants’ reckless actions.

                                  Demand for Jury

      Plaintiff, Brian Shults, hereby demands a trial by jury pursuant to the

Federal Rules.

      WHEREFORE, for the foregoing reasons, Plaintiff hereby requests that

this Court schedule this matter for a jury trial, provide the relief requested in

his prayer for relief and provide all other relief deemed just.

                                  Prayer for Relief

   1. Permanently enjoin HSE and Fishers Police Department from enforcing

      the ban against Mr. Shults.

   2. Nullify the Separation Agreement between HSE and Mr. Shults.

   3. Compensate Mr. Shults for his damages.

   4. Reimburse Mr. Shults’ attorney’s fees.

   5. Order HSE and Fishers Police Department to amend their policies and

      practices regarding campus bans so as to not to infringe on parents’

      federal protected rights.




                                         9
Case 1:19-cv-02989-JMS-MJD Document 1 Filed 07/18/19 Page 10 of 10 PageID #: 10



    Wherefore, for the foregoing reasons, Plaintiff respectfully requests that this

 Court issue a preliminary and permanent injunction from enforcing the ban,

 the relief sought in his prayer, and all other just relief.



                                  Respectfully submitted,
                                  Curlin & Clay Law Association of Attorneys,


                                  /s/ Alexandra M. Curlin
                                  8510 Evergreen Avenue, Ste. 200
                                  Indianapolis, IN 46240
                                  T: (317) 202-0301
                                  F: (317) 536-3663
                                  amcurlin@curlinclaylaw.com




                                           10
